 


109 HCON 381 IH: Expressing the sense of Congress regarding high level visits to the United States by democratically elected officials of Taiwan.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 381 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Chabot (for himself and Mr. Brown of Ohio) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress regarding high level visits to the United States by democratically elected officials of Taiwan. 
 
 
Whereas, for over half a century, a close relationship has existed between the United States and Taiwan which has been of enormous political, economic, cultural, and strategic advantage to both countries; 
Whereas Taiwan is one of the strongest democratic allies of the United States in the Asia-Pacific region; 
Whereas it is United States policy to support and strengthen democracy around the world; 
Whereas during the late 1980s and early 1990s, Taiwan made a remarkable transition to a full-fledged democracy with a vibrant economy and a vigorous multi-party political system that respects human rights and the rule of law; 
Whereas President George W. Bush, in his speech in Kyoto, Japan, in November 2005, lauded Taiwan for its democratic achievements; 
Whereas United States praise for Taiwan’s democracy has yet to be translated into equal treatment of Taiwan’s democratically-elected leaders, as the United States, due to pressure from the People’s Republic of China, continues to adhere to guidelines from the 1970s which bar the President, Vice President, Premier, Foreign Minister, and Defense Minister of Taiwan from coming to Washington, D.C.; 
Whereas the United States has acquiesced for more than two decades to demands made by the People’s Republic of China to bar these high-level officials from visiting Washington, D.C., while allowing the unelected leaders of the People’s Republic of China to routinely visit Washington D.C., and welcoming them to the White House; 
Whereas these self-imposed restrictions lead to a lack of direct contact and communication with the democratically elected leaders of Taiwan, and deprive the President, Congress, and the American public of the opportunity to engage in a direct dialogue regarding developments in the Asia-Pacific region and key elements of the relationship between the United States and Taiwan; 
Whereas in consideration of the major economic, security, and political interests shared by the United States and Taiwan, it is in the national interest of the United States to meet with and communicate directly with Taiwan’s democratically elected leaders; 
Whereas since the Taiwan Strait is one of the flashpoints in the world, it is essential that United States policymakers directly communicate with the leaders of Taiwan; 
Whereas because of the policy of restricting high-level officials from Taiwan from making official visits to Washington, D.C., Members of Congress need to rely solely upon indirect assessments provided by the President or by the People’s Republic of China; and 
Whereas the Immigration and Nationality Technical Corrections Act of 1994 (Public Law 103–416) provides that the President or other high-level official of Taiwan shall be welcome in the United States, including in Washington, D.C., at any time to discuss a variety of important issues: Now, therefore, be it  
 
That it is the sense of Congress that— 
(1)all restrictions on visits to the United States by high-level elected and appointed officials of Taiwan, including the democratically-elected President of Taiwan, should be lifted;  
(2)the United States should encourage direct high-level exchanges at the Cabinet level, in order to strengthen a policy dialogue with Taiwan’s Government; and  
(3)it is in the national interest of the United States to strengthen its links with the democratically-elected government of Taiwan and demonstrate stronger support for democracy in the Asia-Pacific region. 
 
